       Case 6:19-cv-00037-RSB-BWC Document 9 Filed 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 ROMAN CHRISTIAN HIGDON,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-37

        v.

 BRIAN COLLIER; SGT. ROBINSON; and
 TAMARSHE SMITH,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 7). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s claims against Defendant Robinson

and his monetary damages claims against Defendants in their official capacities. Plaintiff’s Eighth

Amendment claims against Defendants Smith and Collier remain pending. (Doc. 8.)

       SO ORDERED, this 2nd day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
